

115 HR 5191 IH: To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to establish Alzheimer’s Disease research, education, and clinical centers.
U.S. House of Representatives
2018-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5191IN THE HOUSE OF REPRESENTATIVESMarch 7, 2018Mr. Coffman (for himself, Mr. Sessions, and Mrs. McMorris Rodgers) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to establish
			 Alzheimer’s Disease research, education, and clinical centers.
	
		1.Establishment of Alzheimer’s Disease research, education, and clinical centers
 (a)In generalChapter 73 of title 38, United States Code, is amended by inserting after section 7330B the following new section:
				
					7330C.Alzheimer’s Disease research, education, and clinical centers.
						(a)Establishment of centers
 (1)The Secretary, upon the recommendation of the Under Secretary for Health, shall designate not less than three Department health-care facilities as the locations for centers of Alzheimer’s Disease research, education, and clinical activities.
 (2)Subject to the availability of appropriations for such purpose, the Secretary shall establish and operate centers of Alzheimer’s Disease research, education, and clinical activities centers at the locations designated pursuant to paragraph (1).
							(b)Requirements for designation
 (1)The Secretary may not designate a Department health-care facility as a location for a center under subsection (a) unless the peer review panel established under subsection (c) has determined under that subsection that the proposal submitted by such facility as a location for a new center under subsection (a) is among those proposals that meet the highest competitive standards of scientific and clinical merit.
 (2)The Secretary may not designate a Department health-care facility as a location for a center under subsection (a) unless the Secretary (upon the recommendation of the Under Secretary for Health) determines that the facility has (or may reasonably be anticipated to develop) each of the following:
 (A)An arrangement with an accredited medical school that provides education and training in neurology and with which the Department health-care facility is affiliated under which residents receive education and training in innovative diagnosis and treatment of chronic neurodegenerative diseases and forms of dementia, including Alzheimer’s Disease.
 (B)The ability to attract the participation of scientists who are capable of ingenuity and creativity in health-care research efforts.
 (C)An advisory committee composed of veterans and appropriate health-care and research representatives of the Department health-care facility and of the affiliated school or schools to advise the directors of such facility and such center on policy matters pertaining to the activities of the center during the period of the operation of such center.
 (D)The capability to conduct effectively evaluations of the activities of such center. (E)The capability to coordinate (as part of an integrated national system) education, clinical, and research activities within all facilities with such centers.
 (F)The capability to jointly develop a consortium of providers with interest in treating Alzheimer’s Disease and other forms of dementia, at facilities without centers established under subsection (a) in order to ensure better access to state-of-the-art diagnosis, care, and education for neu­ro­de­gen­er­a­tive disorders throughout the health-care system of the Department.
 (G)The capability to develop a national repository in the health-care system of the Department for the collection of data on health services delivered to veterans seeking care for neurodegenerative diseases, including Alzheimer’s Disease and dementia.
 (H)A scientific specialization in a field of research likely to be transformative to the development of a cure or treatment for Alzheimer’s Disease, including the capability to study the connection between Alzheimer’s Disease and Down Syndrome.
								(c)Peer review panel
 (1)The Under Secretary for Health shall establish a panel to assess the scientific and clinical merit of proposals that are submitted to the Secretary for the establishment of centers under this section.
							(2)
 (A)The membership of the panel shall consist of experts in neurodegenerative diseases, including Alzheimer’s Disease and forms of dementia. At least one member of the panel shall include an expert on the connection between Down Syndrome and Alzheimer’s Disease.
 (B)Members of the panel shall serve for a period of no longer than two years, except as specified in subparagraph (C).
 (C)Of the members first appointed to the panel, one-half shall be appointed for a period of three years and one-half shall be appointed for a period of two years, as designated by the Under Secretary at the time of appointment.
 (3)The panel shall review each proposal submitted to the panel by the Under Secretary and shall submit its views on the relative scientific and clinical merit of each such proposal to the Under Secretary.
 (4)The panel shall not be subject to the Federal Advisory Committee Act. (d)Priority of fundingBefore providing funds for the operation of a center designated under this section at a Department health-care facility, the Secretary shall ensure that each Alzheimer’s Disease center at a facility so designated is receiving adequate funding to enable that center to function effectively in the areas of Alzheimer’s Disease research, education, and clinical activities.
 (e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for the support of the research and education activities of the centers established pursuant to subsection (a). The Under Secretary for Health shall allocate to such centers from other funds appropriated generally for the Department medical services account and medical and prosthetics research account, as appropriate, such amounts as the Under Secretary for Health determines appropriate.
 (f)Award competitionsActivities of clinical and scientific investigation at each center established under subsection (a) shall be eligible to compete for the award of funding from funds appropriated for the Department medical and prosthetics research account. Such activities shall receive priority in the award of funding from such account insofar as funds are awarded to projects for research in Alzheimer’s Disease and other forms of dementia..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7330B the following new item:
				
					
						7330C. Alzheimer’s Disease research, education, and clinical centers..
			